Citation Nr: 0926863	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently rated as disabling.

2.  Entitlement to a rating of total disability based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1960 to October 
1963 and from July 1991 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above-referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

A review of the claims file prevents contradictory and 
confusing information regarding the Veteran's requests for 
hearing with regards to his claims.  In his March 2005 VA 
Form 9, the Veteran requested a Central Office Hearing before 
a member of the Board in Washington, D.C.  A review of the 
claims file, however, reveals that the Veteran has not been 
afforded his requested hearing.  There is no evidence 
currently associated with the claims indicating that the 
Veteran as withdrawn his hearing request.  Consequently, the 
Board finds that it has no alternative but to remand this 
matter so that the Veteran can be afforded her requested 
hearing.


The Board also notes that in an August 2006 correspondence, 
the Veteran indicated that instead of a Travel Board hearing, 
he wished to be scheduled for a video conference hearing.  
Additionally, the Veteran requested in a September 2008 
correspondence that he be afforded a hearing before a 
Decision Review Officer (DRO).  It is unclear from these 
requests whether Veteran's wishes to be scheduled for a Board 
hearing before a Veterans Law Judge or whether he desires a 
hearing before a DRO.  Thus, prior to scheduling the Veteran 
for a hearing, the RO should determine the specific type of 
hearing the Veteran wishes to receive.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall contact the Veteran to 
determine the type of hearing he currently 
wishes to receive.  Specifically, the RO 
should determine whether the Veteran 
wishes to have a hearing before a Decision 
Review Officer or whether he wishes to 
have a Board hearing before a Veterans 
Law.  If a Board hearing is requested, the 
RO should determine from the Veteran the 
type of Board he currently desires.  
Thereafter, the RO/AMC shall schedule the 
Veteran for the requested hearing, either 
before a Decision Review Officer or a 
Veterans Law Judge, in accordance with 
applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






							[Continued on Next Page]

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




